DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The following claims objected to because of the following informalities: 
Claims 1, 21, 22 recite the term “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  
Claim 1, 12, 13, 21, 22 recite the term “to be”. The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 16 recites “an aerodynamic stabilizer arrangement, different from the spatial control system”. Not clear. In what way is the aerodynamic stabilizer arrangement different? Different in function or structure or operation?
Claim 20 recites “a suitable controller”. Not clear from the claim or the specification what is defined as suitable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 10-15, 19-22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (20060208132) in view of Saggio, III et al (6994294).
In regards to claim 1, Jones discloses a refueling device for use in in-flight refueling operation, the refueling device comprising: 
a body (Fig. 1 ref. 108(b));
a boom member (ref. 111); and a coupling, wherein:
(a) the body has a longitudinal axis (as seen in Fig. 1 extending from hose to boom) and is configured for being towed by a tanker aircraft (ref. 102) via a flexible fuel hose (Fig. 1 extending from aircraft to ref. 108(b)) at least during the in-flight refueling operation, and comprising a fuel delivery lumen configured for fluid communication with said flexible fuel hose at least during the in-flight refueling operation (ref. 108(b) and ref. 111 deliver fuel to receiving aircraft accordingly the body comprises a lumen/internal passage for fuel to flow through from the hose to the boom, NOTE lumen has been defined as internal passage), said boom member having a boom axis and accommodating at least a part of said lumen (ref. 111 delivers fuel to aircraft, accordingly comprising an internal passage for delivering fuel which is connected or part of the fuel delivery system of ref. 108(b)), said lumen being configured to enable fuel to be transferred from the flexible fuel hose to a receiver aircraft during said in-flight refueling operation (abstract discloses “The second end is configured to be coupled to receiver aircraft” to deliver fuel); and
Jones does not expressly disclose: a coupling.
Saggio teaches a coupling to interface between a flexible hose and a body for refueling aircraft in flight (Fig. 1 ref. 108 coupling connected to refueling body and hose ref. 800).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jones with Saggio by providing a coupling to act as an interface between the hose and the flying body in order to allow the flying body to pivot during maneuvering and not cause a kink or bend in the hose.
Jones as combined further discloses: 
(b) said coupling having a hose interface configured for connecting said lumen to the flexible fuel hose (Saggio ref. 108 in Fig. 1 connects hose ref. 800 to body), said coupling configured for allowing relative rotation between the flexible fuel hose and said body in at least one degree of freedom while maintaining said fuel communication (Saggio C14:10 “the connector 810 is configured to permit the main body of the drogue 100 to freely pivot about the axis of the refueling hose 800 within a range of (when measured from, for example, the centerline 105 of the refueling drogue), such as by way of example, a cone of about 5 degrees”).

In regards  to claim 2, Jones as combined discloses the refueling device according to claim 1, wherein said coupling is configured for allowing relative rotation between the flexible fuel hose and said body in at least two degrees of freedom (Saggio C14:10 disclose ref. 810 allows pivoting within cone area accordingly comprising 2 degrees of freedom).

In regards to claim 3, Jones as combined discloses the refueling device according to claim 1, wherein said coupling is configured for allowing relative rotation between the flexible fuel hose and said body in three degrees of freedom (Saggio C14:10).

In regards to claim 4, Jones as combined discloses the refueling device according to claim 1, wherein said at least one degree of freedom has the respective axis of rotation generally orthogonal to said boom axis (Saggio Fig. 1 ref. 810).

In regards to claim 5, as best understood Jones as combined discloses the refueling device according to claim 1, wherein said coupling comprises a universal coupling (Saggio Fig. 1 ref. 810).

In regards to claim 10, Jones as combined discloses the refueling device according to claim 1, wherein said the boom member includes a fuel delivery nozzle (Jones C3:34 “the short boom 111 is configured to be received within a standard fuel receptacle 110 on receiver aircraft 104(b)" accordingly the ref. 111 comprises a nozzle for delivering fuel to ref. 110), configured for engaging with a fuel receptacle of the receiver aircraft to enable refueling of the receiver aircraft (Jones ref. 110).

In regards to claim 11, Jones as combined discloses the refueling device according to claim 1, further, comprising a spatial control system configured for selectively steering said refueling device (Jones C2:65-67 ref. 112 flight control computer).

In regards to claim 12, Jones as combined discloses the refueling device according to claim 11, wherein said spatial control system is configured for selectively providing control moments in at least one of pitch, yaw and roll wherein to enable the refueling device to be flown while towed by the tanker aircraft in a forward direction via said flexible fuel hose (Jones C4:13-15 “these instructions are used against the control surfaces by, e.g., adjusting the winglets of the flying hose end unit”, by flying the end unit providing pitch, roll, yaw).

In regards to claim 13, Jones as combined discloses the refueling device according to claim 11, wherein said spatial control system is configured for enabling the refueling device to be steered in one, or two, or three degrees of freedom in translation, and in one, or two, or three degrees of freedom in rotation, independently of the tanker aircraft or of the refueling aircraft (Jones C4:13-15 “these instructions are used against the control surfaces by, e.g., adjusting the winglets of the flying hose end unit”, by flying the end unit providing pitch, roll, yaw).

In regards to claim 14, Jones as combined discloses the refueling device according to claim 11, wherein said spatial control system comprises selectively controllable aerodynamic control system (Jones C2:46 discloses wing control surfaces which are controlled).

In regards to claim 15, Jones as combined discloses the refueling device according to claim 14, but does not expressly disclose wherein said selectively controllable aerodynamic control system comprises a forward set of aerodynamic control surfaces mounted to said body, and an aft set of aerodynamic control surfaces mounted to said body in longitudinally aft spaced relationship with respect to said forward set of aerodynamic control surfaces.
Saggio teaches forward and aft control surfaces for refueling body (Fig. 12 refs. 600 and 1600).
It would have been obvious to one of ordinary skill in in the art at the time of the invention to modify Jones with Saggio by providing the selectively controllable aerodynamic control system comprises a forward set of aerodynamic control surfaces mounted to said body, and an aft set of aerodynamic control surfaces mounted to said body in longitudinally aft spaced relationship with respect to said forward set of aerodynamic control surfaces in order to more accurately steer the body to the aircraft for aerial refueling hookup.

In regards to claim 19, Jones as combined discloses the refueling device according to claim 1, further comprising a data acquisition system configured for providing spatial data relating to a relative spatial disposition between said fuel delivery nozzle and said fuel receptacle, to enable selectively controlling the refueling device to provide automatic or autonomous or manual engagement of the fuel delivery nozzle to the fuel receptacle of the receiver aircraft (Jones seen in Fig. 2, refs. 220, 222, 112 discloses data acquisition sensors for acquisition system).

In regards to claim 20, Jones as combined discloses the refueling device according to claim 1, further comprising a suitable controller for controlling operation of the refueling device (Jones C4:6 “object recognition software running in the computer”).
Claim 21 is of similar scope as claim 1 and is simnlarly rejected with references Jones and Saggio.
Joes as combined further discloses: a refueling fuel reservoir (Jones abstract tanker aircraft accordingly comprising a fuel reservoir for holding fuel for aerial refueling) connected to a refueling device via a flexible fuel hose (Jones seen in Fig. 1).

Claim 22 is of similar scope as claim 1 and is simnlarly rejected with references Jones and Saggio.
Joes as combined further discloses: a refueling fuel reservoir (Jones abstract tanker aircraft accordingly comprising a fuel reservoir for holding fuel for aerial refueling) connected to a refueling device via a flexible fuel hose (Jones seen in Fig. 1).

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones, Saggio as applied to claim 1 above, and further in view of Leishy (2663523).
In regards to claim 6, Jones as combined discloses the refueling device according to claim 1, but does not expressly disclose: wherein at least during said in flight refueling operation the boom axis is at a non-zero angular displacement with respect to the longitudinal axis of the body.
Leisy teaches a universal joint which allows a no zero angle for a refueling boom (Fig. 6 and 8 comprising ref. 35 pivot point) allowing the boom to pivot during refueling operations connection.
It would have been obvious to one of ordinary skill in in the art at the time of the invention to modify Jones with Feldmann by providing that during said in flight refueling operation the boom axis is at a non-zero angular displacement with respect to the longitudinal axis of the body in order to more hold the nozzle seating in the receiving aircraft as the body moves during aerial refueling.

Claim 16, 17, 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones, Saggio as applied to claim 1 above, and further in view of Feldmann (20100001124).
In regards to claim 16, Jones as combined discloses the refueling device according to claim 1, but does not expressly disclose: further comprising an aerodynamic stabilizer arrangement, different from the spatial control system.
Feldmann teaches an aerodynamic stabilizer arrangement, different from the spatial control system (Fig. 10 ref. 900 [0029] “configured to extend away/retract towards the axis 310, thereby increasing and reducing the aerodynamic drag on the refueling drogue assembly” accordingly separate from spatial control system of steering surfaces). 
It would have been obvious to one of ordinary skill in in the art at the time of the invention to modify Jones with Feldmann by providing an aerodynamic stabilizer arrangement, different from the spatial control system in order to more accurately position and hold the body in position next to the aircraft for aerial refueling hookup.

In regards to claim 17, Jones as combined discloses the refueling device according to claim 16, wherein said aerodynamic stabilizer arrangement is in the form of a drogue structure (Feldmann Fig. 12 refs. 900 disclosed “aerodynamic drag components”) having a stowed configuration (Feldmann [0029] discloses retracted position accordingly stowed), in which drogue structure generates a minimum drag (Feldmann when ref. 900 retracted), and a deployed configuration in drogue structure generates greater drag than in the inactive configuration (Feldmann [0029] discloses ref. 900 extended).

In regards to claim 18, Jones as combined discloses the refueling device according to claim 1, but does not expressly disclose: further comprising a force generating arrangement configured for selectively generating a force along said boom axis in a direction towards said fuel delivery nozzle.
Feldmann teaches a force generating arrangement configured for selectively generating a force along said boom axis in a direction towards said fuel delivery nozzle (Fig. 10 ref. 900 [0029] “configured to extend away/retract towards the axis 310, thereby increasing and reducing the aerodynamic drag on the refueling drogue assembly” accordingly generating a force towards furl delivery nozzle). 
It would have been obvious to one of ordinary skill in in the art at the time of the invention to modify Jones with Feldmann by providing a force generating arrangement configured for selectively generating a force along said boom axis in a direction towards said fuel delivery nozzle in order to more hold the body in position next to the aircraft for aerial refueling hookup.

Allowable Subject Matter
Claim 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose forms of refueling drogues as well as aerodynamic control surfaces for maneuvering the drogue up to refueling aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642